PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/184,896
Filing Date: 16 Jun 2016
Appellant(s): Kopp et al.



__________________
Noel C. Gillespie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 6/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 8/3/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Appellant argues (Appeal Brief page 8) “In the Background, the application contrasts embodiments of the claimed invention with existing systems which (1) fail to identify "which energy consuming devices consume most of the energy" and (2) "do not consider the energy consumption pattern of the users associated with the facility." Specification, at 2, lines7-8 and 17-19. The distinctions drawn in the Background specifically apply to the building management system (BMS) of the primary reference, Drees.”
The examiner Answer to A. The examiner respectfully does not agree, and refers to the above argument as moot as it pertains the specification not the claimed language MPEP 2145 VI “arguing limitations that are not claimed”. Moreover, the examiner does not agree, since the reference Dress does address all the claimed limitations as will be delineated in the following answers below.

B. Appellant argues (Appeal Brief page 8 last paragraph and its span on page 9) “The BMS of Drees is used to compare a current energy usage of a building, e.g., after a retrofit, and an expected current energy usage, e.g., an output of the baseline 
The examiner Answer to B. The examiner respectfully does not agree. The applicant argues one of the implementations of the already determined/ monitored and predicted energy, yet such implementation of agreement violation has nothing to do with applied rejection. Meanwhile the appellant ignores the clear and express disclosure of the main aspect of determining/ monitoring and predicting electrical energy consumption that takes place in a defined location/building. Therefore, the appellant ignores the main aspect of determining and predicting the electrical consumption of the plurality of the devices that belong to a defined building, and yet rather selects a random implementation, disregarding the fact that such implementation would never take place if the ignored aspect of “predicting the energy consumption of the devices in a defined building” had not been applied in the first place. The appellant misses the point applied in the rejection and picks on an arbitrary information disclosed in Dress. Thus, such argument is moot as it does not refer to the rejection nor reflects relative argument pertaining the claimed language. Therefore, such argument is not germane to the rejection nor to the claimed language. Moreover, the reference Dress 

C. Appellant argues (Appeal Brief page 9, 2nd paragraph) “it is clear that the BMS of Drees does not monitor or predict energy usage for a plurality of devices as claimed.”
The examiner Answer to C. The examiner respectfully does not agree. 
First, based on the overall understanding of the provided appeal brief, it seems the appellant’s argument is directed towards a non-claimed limitation. It seems that the appellant is arguing the consumption determination of each device rather than each of a plurality of devices. Yet such argument is moot, as it does not pertain the claimed language.
Second, the reference Dress does indeed collect the data of each location such as Building 1 of fig 14 A-B, wherein the user selects the type (electric) i.e. the consumption of electricity of ALL the electrical devices used in Building 1, i.e. “each of the plurality of the devices” of that building among other buildings. All of such information is taken simply from fig 14 A-B which show that one example of many different possibilities can be selected by the user. i.e. the user can select another building, let’s say Building 2, and then the same approach of determining the electrical consumption of the plurality of the devices of that building and so on. Thus, the limitation of “each of the plurality of devices” has been indeed disclosed simply by fig 14A-B. Knowing that the BMS (Building Management System) is applied on a plurality of buildings as in Dress [0003] “commercial buildings” and [0169] “different buildings, 
Third, the final rejection page 3 and its span on page 4, the rejection explicitly states that the electrical consumption is for the “different devices type” i.e. a plurality of devices in the selected building. The recitation of the rejection excerpt is provided here for convenience “see [0174-0175] wherein the collected data pertains different device types, fig 14 A-K and similarly for controlled parameters such as [0055] "energy using devices";”. Also see “Moreover, [0038], [0036], [0186] wherein the energy consumption related to uncontrollable parameters such as (outdoor temperature, solar intensity, humidity .... ) to be read by their relevant devices that provide associated consumption data, reads on the "first set", and wherein different devices associated with the above different parameters, which read on "energy consumption data associated with each of the plurality of energy consuming devices" i.e. for example, the device that measures the outdoor temperature has a related sensor (thermometer) to collect such data, similarly the solar intensity parameter has a defined device/sensor/meter to measure it and collect related data, and so on, see [0174-0175] wherein the collected data pertains different device types”; “See fig 14 A-K wherein within a defined building…” emphasis added. Moreover, the rejection page 10, as fig 14 A-K have been explained in details in terms of different possible outcomes based on different possible user’s selections, wherein the selected building and the electrical consumption of the plurality of devices of that selected/ defined building is provided. Nevertheless, there is no need to explain to one of ordinary skill in the art that the different parameters are associated to different devices, wherein heat loss”/temperature is part of the claimed language.
Fourth, the examiner would like to ask if fig 14A-B do not illustrate the electrical energy consumption of the plurality of the electrical devices in Building 1, then how does the electrical energy consumption take place? And by what devices? If the appellant can provide an answer other than “the electrical energy consumption takes place due to the use of the plurality of the electrical devices in Building 1”, then the appellant argument should be valid, yet this isn’t the case, as inherently there is no answer other than what has been quoted, bolded and underlined above. Thus the argument is moot. Moreover, fig 14 A-B provide an example wherein Building 1 has been selected, which is a mere example, inferring that other buildings to be selected indeed. Nevertheless, the reference Dress clearly is applied as BMS (Building Management System) [abstract] i.e. managing many buildings “commercial buildings” [0003]; [0169] “different buildings, campuses or the like”, thus it is expected that other buildings such as Building 2 to be selected at a certain time and the same approach to take place wherein the electrical energy consumption of the devices in Building 2 to be determined/ provided, and so on. In other words, the electrical energy consumption of each of the plurality in each of the buildings is provided.  Moreover, Dress teaches energy consumption prediction fig 1-2 and [abstract], i.e. the prediction/ monitoring limitations have been fulfilled.

D. Appellant argues (Appeal Brief page 10) “The Office Action argues that the "different devices associated with [sensing/reporting] the [independent variables] read on 'energy consumption data associated with each of the plurality of energy consuming devices."' Office Action, at 3, 11, and 19. However, the sensors are described as collecting independent variable data upon which "energy consumption of a building may depend" and not data regarding the energy consumption of the sensors. See, Drees, § 177-180. Thus, these citations fail to address the plurality of energy devices recited in the claims.”
The examiner Answer to D. The examiner respectfully does not agree. 
First, the appellant applies the same approach by ignoring the main aspect of the claimed language, and rather concentrating on irrelevant details and/or aside details that do not pertain the claimed language nor the rejection. The appellant ignores that different devices in a defined building are associated to each of determined parameters/factors, i.e. if the thermometer reads low temperature, then the corresponding heating/ cooling system to be activated/ deactivated, knowing that the thermometer is an electrical device associated with the heating and/or cooling systems which are electrical devices as well, such aspect does not need to be explained to one of ordinary skill in the art as every electrical device in the selected building consumes energy, regardless of such electrical device being a meter that reads the associated parameters/factors of a defined electrical system, or being the electrical system itself (heating or cooling). What matters is that the energy consumption of all the plurality of the electrical devices in that building has been counted and determined. In effect, the 
Second, if the appellant thinks that there are no plurality of device in the selected building of fig 14A-B building, then the appellant should provide a convincing a valid justification that stands all the odds of having a building (commercial or campuses) that consumes electrical energy yet with no plurality of devices included. Yet such assumption is against the inherent fact and reality, thus such argument is moot.
Third, the examiner would like to refer to the answer to C above which provides the disclosure that covers the argued limitation in the rejection and the reference Dress.

E. Appellant argues (Appeal Brief page 10, 2nd paragraph) “The Office Action also cites to Figures 14A-I which illustrate screens used to generate a baseline model of the energy consumption measured at a particular meter of a building but fail to disclose a single energy consuming device for which a first set of statistical data is collected and displayed as the meter is not an energy consuming device, but is instead a device that measures energy consumption of multiple energy consuming devices in the aggregate. The system of Drees is therefore incapable of "displaying ... a visible output to a user indicating the future energy consumption of each of the plurality of energy 
The examiner Answer to E. The examiner respectfully does not agree.
First, the meters/ such as thermometer or any device/sensor as in the final office action page 4 have been cited in order to provide the applicant an example of the variety of devices that consumes electrical energy within the selected building. In other words the examiner provided the parameter temperature as an example, inferring that not only the heating and cooling systems are involved when it comes to temperature, yet a plurality of electrical devices related to the heating and cooling systems in the defined building are associated to that system. The system involves many parameters such as temperature, light intensity…. wherein each to be determined via a corresponding electrical device, and wherein each of such electrical devices consumes electrical energy. See page 4 of the office action “Moreover, [0174] "a measurement source (e.g. a meter, a sensor .. .) out of the plurality of sources/meters/ devices wherein the selected category of fig 14 A -l pertains the power consumption associated with at least one data type out of plurality of/ many data types, knowing that such data has been collected via a defined device and sensor out of the plurality of devices and sensors.” Aren’t these “devices/sensors and meters”, electrical devices? Aren’t they consume electrical energy? Aren’t they related to the claimed limitations/factors “data of a plurality of energy consuming devices present in the built environment, based on a plurality of factors including current, voltage, power, thermal loss,…”. Aren’t they (the devices) belong to an electrical system (heating or cooling) in the selected building, the answer for all above: is yes, thus the argument is moot. 
Second, the appellant argues the meter that measures the energy consumption is not a consuming device, well the examiner would like to refer to the fact that having a meter that reads/measures the consumed electrical energy in Dress is sufficient by itself as it provides the desired disclosure of the claimed limitation see (fig 14 A-B). Now does the meter itself consume energy? the answer is: Yes indeed, simply because the meter is an electrical device, so if it does not consume electrical energy, then what does it consume? Yet this aspect isn’t the point of discussion when it comes to the claimed language, nevertheless, it should be evident to one of ordinary skill in the art as it is inherent that any electrical device does consume electrical energy. Thus such argument is moot. Please see Dress [0174-0176] and office action page 3-4.  
Third, the argument seems to be directed towards a non-claimed limitation. It seems that the appellant is arguing the consumption determination of a single energy consuming device rather than each of a plurality of devices. Yet such argument is moot, as it does not pertain the claimed language. There is nowhere in the claimed language that infers (neither expressly nor implicitly) to the determination of energy consumption of a single device what so ever.

F. Appellant argues (Appeal Brief page 10, 3rd paragraph) “Additionally, in rejecting the limitations relating to the second set of statistical data, the Office Action fails to address the limitation that the second set of data includes a physical location of a plurality of users present inside the built environment. See, Office Action, at 6-7, 13-15, 21-22. Instead, the Office Action cites to paragraphs 36-39, 55, 177, and 186 as disclosing a set of controllable parameters that includes an occupancy. Id. The Office Action equates a numerical value for an occupancy variable that identifies a number of occupants with data that includes a physical location of a plurality of users inside the built environment. Id. There is no indication in Drees that any data regarding the physical location of a user inside the built environment is collected. Instead, Drees only determines that there are a certain number of users in the building. For this independent reason, the Office Action has failed to present a prima facie case of obviousness.
The examiner Answer to F. The examiner respectfully does not agree. 
First, the appellant contradicts himself/herself by stating “There is no indication in Drees that any data regarding the physical location of a user inside the built environment is collected. Instead, Drees only determines that there are a certain number of users in the building.” If the person (occupant)/ certain number of occupant is/are inside building 1 and their physical presence has been determined, it means the limitation has been disclosed. If the applicant has another definition to such fact of his/her statement, then the applicant should provide a valid reasoning and justification to improve his/her point. Yet such assumption has no bases, i.e. moot.
Second, the occupancy/users inside the building, aspect has been applied in the rejection referring to Dress in response to the claimed language of “physical location of a plurality of users present inside the built environment and operating the plurality of energy consuming devices”, please refer to rejection page 6-7 which recited here for convenience: “[0036- 0039] wherein the controllable set of parameter such as occupancy of an area and space usage, reads on "second set of parameters", also see [0055] "occupants ... by brining in more energy using devices, by substantially changing a set-point or other control setting,"; “also see [0177], [0186] and figs 14 C and F wherein the model is built based on the occupancy factor which reads on "second set of statistical data", see fig 14 C wherein the determination is applied on the selected parameters (controlled or uncontrolled or a combination of parameters to be included in the built model, and wherein the statistical including regression approach is applied to determine such model. fig 14A-K, wherein the parameters ranges from COD cooling degree days, CED cooling energy days, HOD heating degree days, HED heating energy days, OAH outdoor air humidity, OAT outdoor air temperature, OGG occupancy, wherein "some or all the inputs may be determined' [0185-0186]. Furthermore, regarding the limitation of "location" see fig 14 D and F and their associated paragraphs wherein the OCC is the occupancy of the building and wherein this occupancy pertains a defined building as in 14 I.”
Third, if the appellant suggests that the discourse of [0055] "occupants ... by brining in more energy using devices, by substantially changing a set-point or other control setting," does not provide an explicit reference to occupants physically exist in a defined building and use/bring devices in that building, then the appellant should provide a convincing justification to prove his/her point, yet no such justification has been provided.

G. Appellant argues (Appeal Brief page 10, last paragraph) “In short, Drees teaches acquiring energy consumption data for a built environment and not for a plurality of energy consuming devices and does not accumulate usage patterns for the plurality of energy consuming devices. Nor does Drees teach that the physical location of a plurality of users present inside the built environment is accumulated.
The examiner Answer to G. The examiner respectfully does not agree, and would like to refer to the examiner answers to A-F above. 

H. Appellant argues (Appeal Brief page 11 last paragraph) “Additionally, in rejecting claims 4, 6, 8, 14, and 20 the Office Action either ignores recited limitations regarding collecting energy consumption data for each of a plurality of energy consuming devices or cites to the rejection of the independent claims which Applicant has already discussed above. Claim 9 also specifically recites that the physical location data is collected for each of a plurality of users which, as discussed above, is not disclosed or suggested by Drees. Accordingly, these exemplary dependent claims are further patentable for the limitations they recite.
The examiner Answer to H. The examiner respectfully does not agree, and would like to refer to the examiner answers to A-F above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        
Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865        

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.